Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 2-3, 14-15 and 20 are objected to because of the following informalities: (1) “for rotates” in claim 2 should be changed to -- or rotates --; (2) “for rotates” in claim 3 should be changed to -- or rotates --; (3) “for rotates” in claim 14 should be changed to -- or rotates --; (4) “for rotates” in claim 15 should be changed to – or rotates --; (5) “for rotates” in claim 19 should be changed to -- or rotates --; and (6) “for rotates” in claim 20 should be changed to -- or rotates --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4, 8-9, 11-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0060058 (Sugiyama) (hereinafter “Sugiyama”).
Regarding claim 1, Figs. 1-6C show a sheet conveying device comprising: 
a conveying roller (25) configured to convey a sheet; 
an aligning roller (23) configured to rotate in a forward direction along a sheet conveying direction for sheet conveyance, and stop rotation or rotate in a reverse direction opposite to the forward direction to align the sheet conveyed by the conveying roller (25) to a nip formed with the aligning roller (25); 
a first stationary sheet guide (unnumbered guide between elements 20a and 25 in Fig. 1) disposed upstream with respect to the conveying roller (25) in the sheet conveying direction; 
a second stationary sheet guide (24a) disposed between the conveying roller (25) and the aligning roller (23) along a sheet conveyance path and having a flat surface (33) along the sheet conveyance path; 
a third stationary sheet guide (24b) facing the second stationary sheet guide (24a) and having a curved surface protruding away from the sheet conveyance path; and 
a movable sheet guide (29) disposed downstream with respect to the third stationary sheet guide (24b) along the sheet conveyance path, and movable between a first position (Fig. 5C) at which the sheet conveyance path has a first width in a thickness direction of the sheet and a second position (Fig. 3) at which the sheet conveyance path has a second width in the thickness direction less than the first width, wherein the movable sheet guide (29) is at the first position when the aligning roller (23)  stops rotation or rotates in the reverse direction, and at the second position when the aligning roller (23) rotates in the forward direction.
Regarding claim 2, Figs. 1-6C show that the aligning roller (23) stops rotation for rotates in the reverse direction to align the sheet conveyed by the conveying roller (25), and then rotates in the forward direction for the sheet conveyance.
Regarding claim 3, Figs. 1-6C show that when the aligning roller (23) stops rotation for rotates in the reverse direction to align the sheet conveyed by the conveying roller (25), the sheet conveyed by the conveying roller (25) is warped towards the third stationary sheet guide (24b), and when the aligning roller (23) rotates in the forward direction for the sheet conveyance thereafter, the warped sheet is pushed by the movable sheet guide (29) towards the second stationary sheet guide (24a).
Regarding claim 4, Figs. 1-6C show that the movable sheet guide (29) at the second position is substantially flush with the third stationary sheet guide (24b).
Regarding claim 8, Figs. 1-6C show that the movable sheet guide (29) is movable (capable of being moved) independently of rotation of the aligning roller (23).
Regarding claim 9, Figs. 1-6C show that the sheet conveyance path extends along a gravity direction.  
Regarding claim 11, Figs. 1-6C show an image forming apparatus comprising: 
a printer (102); and 
a sheet conveying device (Fig. 2) configured to convey a sheet to or from the printer (102), the sheet conveying device (Fig. 2) comprising: 
a conveying roller (25) configured to convey the sheet; 
an aligning roller (23) configured to rotate in a forward direction along a sheet conveying direction for sheet conveyance, and stop rotation or rotate in a reverse direction opposite to the forward direction to align the sheet conveyed by the conveying roller (25) to a nip formed with the aligning roller (23); 
a first stationary sheet guide (unnumbered guide between elements 20a and 25) disposed upstream with respect to the conveying roller (25) in the sheet conveying direction; 
a second stationary sheet guide (24a) disposed between the conveying roller (25) and the aligning roller (23) along a sheet conveyance path and having a flat surface (33) along the sheet conveyance path; 
a third stationary sheet guide (24b) facing the second stationary sheet guide (24a) and having a curved surface protruding away from the sheet conveyance path; and 
a movable sheet guide (29) disposed downstream with respect to the third stationary sheet guide (24b) along the sheet conveyance path, and movable between a first position (Fig. 5C) at which the sheet conveyance path has a first width in a thickness direction of the sheet and a second position (Fig. 3) at which the sheet conveyance path has a second width in the thickness direction less than the first width, 
wherein the movable sheet guide (29) is at the first position (Fig. 5C) when the aligning roller (23) stops rotation or rotates in the reverse direction, and at the second position (Fig. 3) when the aligning roller (23) rotates in the forward direction.
Regarding claim 12, Figs. 1-6C show that the sheet conveying device (Fig. 2) is configured to convey the sheet to the printer (102).
Regarding claim 13, Figs. 1-6C show that the sheet conveying device (Fig. 2) is configured to convey the sheet from the printer (102).
Regarding claim 14, Figs. 1-6C show that the aligning roller (23) stops rotation for rotates in the reverse direction to align the sheet conveyed by the conveying roller (25), and then rotates in the forward direction for the sheet conveyance.
Regarding claim 15, Figs. 1-6C show that when the aligning roller (23) stops rotation for rotates in the reverse direction to align the sheet conveyed by the conveying roller (25), the sheet conveyed by the conveying roller (25) is warped towards the third stationary sheet guide (24b), and when the aligning roller (23) rotates in the forward direction for the sheet conveyance thereafter, the warped sheet is pushed by the movable sheet guide (29) towards the second stationary sheet guide (24a).
Regarding claim 16, Figs. 1-6C show a sheet processing apparatus comprising: 
a sheet processing device (40) configured to process a printed sheet conveyed from a printer (including 102); and 
a sheet conveying device (Fig. 2) configured to convey a sheet to or from the sheet processing device (40), the sheet conveying device (Fig. 2) comprising: 
a conveying roller (25) configured to convey the sheet; 
an aligning roller (23) configured to rotate in a forward direction along a sheet conveying direction for sheet conveyance, and stop rotation or rotate in a reverse direction opposite to the forward direction to align the sheet conveyed by the conveying roller (25) to a nip formed with the aligning roller (23); 
a first stationary sheet guide (unnumbered guide between elements 20a and 25) disposed upstream with respect to the conveying roller (25) in the sheet conveying direction; 
a second stationary sheet guide (24a) disposed between the conveying roller (25) and the aligning roller (23) along a sheet conveyance path and having a flat surface (33) along the sheet conveyance path; 
a third stationary sheet guide (24b) facing the second stationary sheet guide (24a) and having a curved surface protruding away from the sheet conveyance path; and 
a movable sheet guide (29) disposed downstream with respect to the third stationary sheet guide (24b) along the sheet conveyance path, and movable between a first position (Fig. 5C) at which the sheet conveyance path has a first width in a thickness direction of the sheet and a second position (Fig. 3) at which the sheet conveyance path has a second width in the thickness direction less than the first width, 
wherein the movable sheet guide (29) is at the first position (Fig. 5C) when the aligning roller (23) stops rotation or rotates in the reverse direction, and at the second position (Fig. 3) when the aligning roller (23) rotates in the forward direction.
Regarding claim 17, Figs. 1-6C show that the sheet conveying device (Fig. 2) is configured to convey the sheet to the sheet processing device (40).
Regarding claim 19, Figs. 1-6C show that the aligning roller (23) stops rotation for rotates in the reverse direction to align the sheet conveyed by the conveying roller (25), and then rotates in the forward direction for the sheet conveyance.
Regarding claim 20, Figs. 1-6C show that when the aligning roller (23) stops rotation for rotates in the reverse direction to align the sheet conveyed by the conveying roller (25), the sheet conveyed by the conveying roller (25) is warped towards the third stationary sheet guide (24b), and when the aligning roller (23) rotates in the forward direction for the sheet conveyance thereafter, the warped sheet is pushed by the movable sheet guide (29) towards the second stationary sheet guide (24a).
4.	Claims 1-4, 8-12, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0156040 (Kobayashi) (hereinafter “Kobayashi”).
Regarding claim 1, Figs. 1-5 show a sheet conveying device comprising: 
a conveying roller (27) configured to convey a sheet; 
an aligning roller (29) configured to rotate in a forward direction along a sheet conveying direction for sheet conveyance, and stop rotation or rotate in a reverse direction opposite to the forward direction to align the sheet conveyed by the conveying roller (27) to a nip formed with the aligning roller (29); 
a first stationary sheet guide (left side of 35) disposed upstream with respect to the conveying roller (27) in the sheet conveying direction; 
a second stationary sheet guide (38) disposed between the conveying roller (27) and the aligning roller (29) along a sheet conveyance path and having a flat surface  along the sheet conveyance path; 
a third stationary sheet guide (40) facing the second stationary sheet guide (38) and having a curved surface protruding away from the sheet conveyance path; and 
a movable sheet guide (41) disposed downstream with respect to the third stationary sheet guide (40) along the sheet conveyance path, and movable between a first position (dotted line position in Fig. 3) at which the sheet conveyance path has a first width in a thickness direction of the sheet and a second position (Fig. 4) at which the sheet conveyance path has a second width in the thickness direction less than the first width, wherein the movable sheet guide (41) is at the first position when the aligning roller (29) stops rotation or rotates in the reverse direction, and at the second position when the aligning roller (29) rotates in the forward direction.
Regarding claim 2, Figs. 1-5 show that the aligning roller (29) stops rotation for rotates in the reverse direction to align the sheet conveyed by the conveying roller (27), and then rotates in the forward direction for the sheet conveyance.
Regarding claim 3, Figs. 1-5 show that when the aligning roller (29) stops rotation for rotates in the reverse direction to align the sheet conveyed by the conveying roller (27), the sheet conveyed by the conveying roller (27) is warped towards the third stationary sheet guide (40), and when the aligning roller (29) rotates in the forward direction for the sheet conveyance thereafter, the warped sheet is pushed by the movable sheet guide (41) towards the second stationary sheet guide (38).
Regarding claim 4, Figs. 1-5 show that the movable sheet guide (41) at the second position is substantially flush with the third stationary sheet guide (40).
Regarding claim 8, Figs. 1-5 show that the movable sheet guide (41) is movable (capable of being moved) independently of rotation of the aligning roller (29).
Regarding claim 9, Figs. 1-5 show that the sheet conveyance path extends along a gravity direction. 
Regarding claim 10, Figs. 1-5 show that the sheet conveyance path extends along a horizontal direction and the movable sheet guide (41) is disposed above the sheet conveyance path.
 Regarding claim 11, Figs. 1-5 show an image forming apparatus comprising: 
a printer (16); and 
a sheet conveying device (Fig. 3) configured to convey a sheet to or from the printer (16), the sheet conveying device (Fig. 3) comprising: 
a conveying roller (27) configured to convey the sheet; 
an aligning roller (29) configured to rotate in a forward direction along a sheet conveying direction for sheet conveyance, and stop rotation or rotate in a reverse direction opposite to the forward direction to align the sheet conveyed by the conveying roller (27) to a nip formed with the aligning roller (29); 
a first stationary sheet guide (left side of 34) disposed upstream with respect to the conveying roller (27) in the sheet conveying direction; 
a second stationary sheet guide (38) disposed between the conveying roller (27) and the aligning roller (29) along a sheet conveyance path and having a flat surface  along the sheet conveyance path; 
a third stationary sheet guide (40) facing the second stationary sheet guide (38) and having a curved surface protruding away from the sheet conveyance path; and 
a movable sheet guide (41) disposed downstream with respect to the third stationary sheet guide (40) along the sheet conveyance path, and movable between a first position (dotted-line position in Fig. 3) at which the sheet conveyance path has a first width in a thickness direction of the sheet and a second position (Fig. 4) at which the sheet conveyance path has a second width in the thickness direction less than the first width, 
wherein the movable sheet guide (41) is at the first position (dotted-line position in Fig. 3) when the aligning roller (29) stops rotation or rotates in the reverse direction, and at the second position (Fig. 4) when the aligning roller (29) rotates in the forward direction.
Regarding claim 12, Figs. 1-5 show that the sheet conveying device (Fig. 3) is configured to convey the sheet to the printer (16).
Regarding claim 14, Figs. 1-5 show that the aligning roller (29) stops rotation for rotates in the reverse direction to align the sheet conveyed by the conveying roller (27), and then rotates in the forward direction for the sheet conveyance.
Regarding claim 15, Figs. 1-5 show that when the aligning roller (29) stops rotation for rotates in the reverse direction to align the sheet conveyed by the conveying roller (27), the sheet conveyed by the conveying roller (27) is warped towards the third stationary sheet guide (40), and when the aligning roller (29) rotates in the forward direction for the sheet conveyance thereafter, the warped sheet is pushed by the movable sheet guide (41) towards the second stationary sheet guide (38).
Regarding claim 16, Figs. 1-5 show a sheet processing apparatus comprising: 
a sheet processing device (including 22 and 24) configured to process (sending process in numbered paragraph [0032]) a printed sheet conveyed from a printer (16); and 
a sheet conveying device (Fig. 3) configured to convey a sheet to or from the sheet processing device (including 22 and 24), the sheet conveying device (Fig. 3) comprising: 
a conveying roller (27) configured to convey the sheet; 
an aligning roller (29) configured to rotate in a forward direction along a sheet conveying direction for sheet conveyance, and stop rotation or rotate in a reverse direction opposite to the forward direction to align the sheet conveyed by the conveying roller (27) to a nip formed with the aligning roller (29); 
a first stationary sheet guide (left side of 34) disposed upstream with respect to the conveying roller (27) in the sheet conveying direction; 
a second stationary sheet guide (38) disposed between the conveying roller (27) and the aligning roller (29) along a sheet conveyance path and having a flat surface  along the sheet conveyance path; 
a third stationary sheet guide (40) facing the second stationary sheet guide (38) and having a curved surface protruding away from the sheet conveyance path; and 
a movable sheet guide (41) disposed downstream with respect to the third stationary sheet guide (40) along the sheet conveyance path, and movable between a first position (dotted-line position in Fig. 3) at which the sheet conveyance path has a first width in a thickness direction of the sheet and a second position (Fig. 4) at which the sheet conveyance path has a second width in the thickness direction less than the first width, 
wherein the movable sheet guide (41) is at the first position (dotted-line position in Fig. 3) when the aligning roller (29) stops rotation or rotates in the reverse direction, and at the second position (Fig. 4) when the aligning roller (29) rotates in the forward direction.
Regarding claim 17, Figs. 1-5 show that the sheet conveying device (Fig. 3) is configured to convey the sheet to the sheet processing device (including 22 and 24).
Regarding claim 19, Figs. 1-5 show that the aligning roller (29) stops rotation for rotates in the reverse direction to align the sheet conveyed by the conveying roller (27), and then rotates in the forward direction for the sheet conveyance.
Regarding claim 20, Figs. 1-5 show that when the aligning roller (29) stops rotation for rotates in the reverse direction to align the sheet conveyed by the conveying roller (25), the sheet conveyed by the conveying roller (25) is warped towards the third stationary sheet guide (40), and when the aligning roller (29) rotates in the forward direction for the sheet conveyance thereafter, the warped sheet is pushed by the movable sheet guide (41) towards the second stationary sheet guide (38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0314827 (Nishii et al.) (hereinafter “Nishii”).  With regard to claim 5, Sugiyama teaches a first stopper (31) positioned to restrict movement of the movable sheet guide (29) further than the first position (Fig. 5C), but does not explicitly show a second stopper, as claimed.
Nishii teaches that it is well-known in the art to provide a conveying device (Fig. 1) with a first stopper (spring 20) positioned to restrict movement of a movable sheet guide (15) further than a first position (Fig. 6B); and a second stopper (105) positioned to restrict movement of the movable sheet guide (15) further than a second position (Fig. 5).  Numbered paragraph [0085] explains that this arrangement stops movable guide (15) from rotating beyond a predetermined angle.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Sugiyama apparatus with a second stop, for the purpose of stopping the moveable sheet guide (29) of Sugiyama from rotating past the second position (predetermined angle), as taught by Nishii.
Allowable Subject Matter
6.	Claims 6-7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653